DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 16, 2021 has been entered.
Claims 1 and 16 have been amended.  Claims 1-16 are currently pending and under examination.
The 112(a) rejection over claim 16 is withdrawn, as applicants have deleted the limitation “fatty acid derivative”
The prior art rejections are withdrawn, as applicants have amended to limit the compression rubber layer to having a plurality of convex portions formed on its inner circumferential surface at given intervals along a longitudinal direction of the belt; however, upon further consideration, a new ground(s) of rejection is applied over DE ‘030 in view of WO ‘160 and Fujiwara.
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1-7, 9, 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama (US 2015/0111677) in view of DE 102008025030, and further in view of WO 2009139160, as evidenced by JP 2009-041768 and Fujiwara (US 5,342,252).
Nishiyama teaches that transmission belts, which include toothed belts, have a core wire embedded in a rubber body along a lengthwise direction of the belt and this core wire plays a role of transmitting power from a drive pulley to a driven pulley, teaching that they are generally provided with an adhesive rubber layer in order to enhance the adhesiveness between the core wire and a rubber (p. 1, [0002]).  Nishiyama points to JP ‘768 for teaching a toothed belt, shown below, showing that the toothed belt has a plurality of convex portions formed on its inner circumferential surface at given intervals along a longitudinal direction:

    PNG
    media_image1.png
    345
    335
    media_image1.png
    Greyscale

Nishiyama also teaches the belts to include raw edge cogged V-belt, as in Figure 1, below (p. 5, [0045]):

    PNG
    media_image2.png
    353
    548
    media_image2.png
    Greyscale
, 
where a core wire 2 is embedded in an adhesive rubber layer 1, an inner surface rubber layer 3 is laminated on one surface of the adhesive rubber layer 1, and a back surface rubber layer 4 is laminated on the other surface of the adhesive rubber layer 1.  The core wire 2 is integrally embedded with being sandwiched between a pair of adhesive rubber sheets and a reinforcing cloth 5 is laminated on the inner surface rubber layer 3, and a cog part 6 is formed by a cogged forming die (p. 5, [0046]).
Nishiyama teaches that the adhesive rubber layer is formed by a vulcanized rubber composition containing a rubber component, fatty acid amide and a silica (p. 1, [0009]), further teaching that the adhesive rubber layer may contain an adhesiveness improving agent (p. 5, [0041]).
Nishiyama teaches the inner surface rubber layer 3 and the back surface rubber layer 4 as comprising a rubber component, a vulcanizing agent or crosslinking agent such as magnesium oxide, a crosslinking aid, a vulcanization accelerator, an carbon black and/or silica enhancer, a softener, a processing agent, an age resister, an adhesiveness improving agent, a filler, colorant, 
DE ‘030 teaches a power transmission belt, including toothed belts (p. 4, [0034]), comprising a rubber composition exemplified as the following (p. 5, [0039], Example 3 of foreign document):
	52 parts Ethylene-α-olefin 1 (ethylene-propylene-terpolymer, EPDM, 50% ethylene content, 5.0% diene content);
48 parts Ethylene-α-olefin 2 (ethylene-propylene-terpolymer, EPDM, 70% ethylene content, 4.6% diene content);
62.5 parts N 765 (carbon black) (claim 7);
2 parts zinc oxide (claim 9);
10 parts TOTM (plasticizer);
5 parts magnesium oxide;
0.5 parts TMQ;
4 parts mixture of fatty acid derivatives;
14 parts zinc dimethacrylate (claims 2 and 6); and
3.5 parts peroxide.
This composition comprises 5 phr magnesium oxide, 36 parts magnesium oxide per 100 parts zinc methacrylate (claims 1 and 4), 14 phr zinc dimethacrylate (claim 2), 3.5 phr peroxide (claim 3) and 100 wt% EPDM (claim 5).

DE ‘030 teaches that the EPDM composition reduces noise during operation and prevents water and/moisture uptake.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the EPDM composition of DE ‘030 as the inner surface rubber layer and back surface layer of the raw edge cogged V-belt of Nishiyama, as DE ‘030 teaches that this composition is a suitable rubber component for the top layer and core mixture of a toothed power transmission belt.
Alternatively, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have embedded the tension elements of DE ‘030 in an adhesive rubber layer and sandwiched them between the outer layer and the elastomeric body of the belt of DE ‘030, as Nishiyama teaches that the use of an adhesive rubber layer enhances the adhesiveness between the core wire and rubber.  
Again, DE ‘030 teaches that the composition and structural makeup of the belt can be used to prepare a toothed belt, which has the claimed structure, as evidenced by JP ‘768 and Fujiwara, as Fujiwara teaches, with reference to Figure 1 below, a typical toothed belt 10 comprises a toothed rubber element 14 having embedded tensile reinforcing bodies 12 and a tooth cloth 16 covering a single surface of the rubber element 14 (col. 1, ll. 9-18 and col. 3, ll. 1-11).  Fujiwara teaches the tensile body 12 as being formed from a core wire of twisted aramid fibers, impregnated with RFL as needed, on the surface of which a rubber cement or the like is overcoated, and EPDM can be used as the tooth rubber and the back rubber (col. 3, ll. 58-65).

    PNG
    media_image3.png
    378
    411
    media_image3.png
    Greyscale


As to the cord wire, Nishiyama teaches that the cord wire can include aramide fibers which are particularly preferred from the standpoint that a belt slip ratio can be decreased (p. 6, [0048]).  Fujiwara and JP ‘768 also teach the cord to include aramid fibers for toothed belts, but does not teach the cords to include aramid cords having a fineness of 6,600 to 13,500 dtex, as claimed.
WO ‘160 teaches a power transmission V-ribbed belt used for automobiles in which a core wire is embedded in an adhesive layer in a belt body formed of a rubber composition, teaching the rubber composition as preferably ethylene-a-olefin elastomer rubbers, crosslinking agent, antiaging agent, processing aid, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used aramid cords having a thickness of 2000-11,000 dtex, as WO ‘060 teaches that these cords are suitable for constructing power transmission V-ribbed belts and toothed belts.
Nishiyama in view of DE ‘030 and further in view of WO ‘160, as evidenced by JP ‘768 and Fujiwara, or alternatively DE ‘030 in view of Nishiyama and WO ‘160, is prima facie obvious over instant claims 1-7 and 9.

As to claims 11 and 12, DE ‘030 teaches that the rubber composition can be prepared by adding 1-40 phr fibers, specifically listing aramid fibers as a suitable type (p. 4).  The range overlaps with the claimed range of 20-40 phr fibers, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.

The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product.  Whether the rejection is based on 'inherency' under 35 U.S.C. 102, or on 'prima facie obviousness' under 35 U.S.C. 103, the burden of proof is similar to that required with respect to product-by-process claims; see In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980). 
The composition taught by DE ’030 comprises the claimed components in the claimed amounts, is used for the same purpose as the claimed invention, a toothed belt; therefore, one of ordinary skill in the art would expect the composition of DE ‘030 having transverse rigidity resulting in the claimed bending stress.  It is therefore reasonably expected that the bending stress of the cured product containing short fibers in a direction orthogonal to an orientation direction of the fibers would necessarily be the same as claimed and inherently be not materially different from those of the claimed invention. The burden is therefore shifted to applicant to provide factual evidence demonstrating an unobvious difference between the claimed invention and the rubber composition of DE ‘030. 
As to claim 14, Nishiyama teaches the belts to include raw edge cogged V-belts for continuously variable transmission driving (p. 5, [0045]).  
As to claim 15, Nishiyama, WO ‘160 and Fujiwara teach that the belts can include a reinforcing cloth.
.

	
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama in view of DE 102008025030 and further in view of WO 2009/139160, as evidenced by JP ‘978 and Fujiwara, as applied above to claims 1-7, 9 and 11-16, and further in view of Burrowes (US 2004/0204275), EP 1845285 and Nishimura (US 6,057,395).  For convenience, the machine translation will be cited below.
Nishiyama in view of DE ‘030 and further in view of WO ‘160 is prima facie obvious over instant claims 1-7, 9 and 11-16, as described above and applied herein as such, as Nishiyama teaches a transmission belt where the tension cords are embedded in an adhesive layer, which is sandwiched by an inner surface rubber layer and a back rubbery layer, DE ‘030 exemplifies preparing a vulcanized rubber composition comprising EPDM, 14 phr zinc methacrylate, 5 phr magnesium oxide and carbon black filler, which can be used as the rubber component of a power transmission toothed belt allowing for a reduction of noise during operation and prevents water/moisture uptake, where JP ‘978 and Fujiwara teach the typical structure of a toothed belt, and WO ‘160 teaches that aramid twisted yarns having a thickness of 2000-11,000 dtex are suitable tension elements for reinforcing ethylene-a-olefin elastomer toothed belts.
DE ‘030 exemplifies Example 3 as having a Shore A hardness of 89.0.
DE ‘030 also teaches that silica can be present in the rubber composition ([0031]); however, does not teach or suggest the amount that can be added.
Burrowes teaches a power transmission belt comprising an elastomeric composition comprising an ethylene-alpha olefin elastomer, most preferably EDPM, peroxide cure system, metal salts of α,ß-unsaturated organic acids, zinc methacrylate being preferred, carbon black in an amount of preferably 20-100 phr, teaching that silica can be added in an amount of preferably 10-20 phr to increase the strength and integrity of the rubber composition for making the power transmission belt (p. 4, [0042]).

EP ‘285 teaches a friction transmission belt having a hardness of 80-95 and containing ethylene-α-olefin elastomer, specifically EPDM, teaching that when the hardness is lower than 80, the strength is low and the rib part may be possibly broken, but if the hardness is too high, the bending fatigue strength may be lowered (p. 3, [0021]-[0023]).
EP ‘285 teaches that the hardness can be increased by increasing the ethylene content of the EPDM rubber (p. 4, [0028]).  EP ‘285 also teaches that the presence of silica increases the hardness of the rubber (p. 4, [0031]).
Nishimura teaches a similar rubber composition that can be used for preparing belts, teaching that the hardness of the shaped vulcanizate of the rubber composition can be increased by decreasing the amount of elastomer component to the amount of metal salt of an α,ß-unsaturated carboxylic acid and magnesium oxide (col. 10, ll. 36-49).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the elastomeric transmission Burrowes, EP ‘285 and Nishimura teach that the inclusion of silica can be used to increase the hardness, as well as increasing the amount of ethylene content in the EPDM, and the amount of metal salt and/or magnesium oxide.
The Shore A hardness suggested by EP ‘285 of 80-95 overlaps with the claimed range of 91-98, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
Nishiyama or DE ‘030 in view of Burrowes, EP ‘285 and Nishimura is prima facie obvious over instant claim 10.
As to claim 8, Burrowes suggests the weight ratio of carbon black to silica as 50/50-90/10, which overlaps with the claimed range of 60/40-99/1, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.

Response to Arguments
Applicant’s arguments with respect to the V-belt structure have been considered but are moot because the new ground of rejection relies on a toothed belt structure, as DE ‘030 and WO ‘160 both suggest that the teachings can be applied to V-belts and toothed belts, where toothed belts are known in the art to possess the tension cords in a longitudinal direction of the belt and the teeth being formed orthogonal to the longitude of the belt.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344.  The examiner can normally be reached on Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Brieann R Johnston/Primary Examiner, Art Unit 1768